DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


METHOD, MEDIUM, AND SYSTEM FOR A USER INTERFACE FOR COMPARING DIGITAL CONTENT ITEMS

The claims have been amended in accordance with an interview with the attorney of record as follows:


1.	(Currently Amended) A computer-implemented method comprising:
displaying, by at least one hardware processor, a plurality of graphical widgets concurrently on a computing device of a user, each one of the plurality of graphical widgets comprising a corresponding identifier, a corresponding plurality of attribute types for the corresponding identifier, and a corresponding attribute value for each one of the plurality of attribute types, each one of the plurality of graphical widgets comprises a corresponding filter user interface element for each one of the attribute values of the plurality of attribute types and a corresponding preference user interface element for each one of the attribute values of the plurality of attribute types, each one of the filter user interface elements corresponding to the attribute values of the plurality of attribute types being configured to designate the corresponding attribute value as a filter criterion based on user selection of the one of the filter user interface elements, and each one of the preference user interface elements corresponding to the attribute values of the plurality of attribute types being;	receiving, by the at least one hardware processor from the computing device, a request for one or more additional graphical widgets, the request indicating at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the request also indicating at least one corresponding attribute value for each one of the at least one of the plurality of graphical widgets, the at least one corresponding attribute value having been selected by the user for use in determining the one or more additional graphical widgets;	determining, by the at least one hardware processor, the one or more additional graphical widgets from amongst a plurality of additional graphical widgets based on the at least one corresponding attribute value indicated by the request and the plurality of graphical widgets, the filter criterion having more weight than the preference criterion in determining the one or more additional graphical widgets; and	displaying, by the at least one hardware processor, the determined one or more additional graphical widgets concurrently on the computing device along with the at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the determined one or more additional graphical widgets each comprising a corresponding identifier, the plurality of attribute types, and a corresponding attribute value for each one of the plurality of attribute types, the displaying the determined one or more additional graphical widgets comprises removing a remaining portion of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device.

2.	(Canceled).

3.	(Original) The computer-implemented method of claim 1, wherein the request is received in response to the user swiping one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets.

4.	(Original) The computer-implemented method of claim 1, wherein the request is received in response to the user selecting a selectable user interface element configured to remove one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device.

5.	(Original) The computer-implemented method of claim 1, wherein each attribute value is selectable via a corresponding selectable user interface element on the corresponding one of the plurality of graphical widgets.

6.	(Canceled).

7.	(Currently Amended) The computer-implemented method of claim 1 [[6]], wherein selection of one of the attribute values as the filter criterion causes graphical widgets having the selected one of the attribute values to be selected for inclusion in the one or more additional graphical widgets over graphical widgets not having the selected one of the attribute values.

8.	(Currently Amended) A system comprising:
at least one hardware processor; and	a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising:
displaying a plurality of graphical widgets concurrently on a computing device of a user, each one of the plurality of graphical widgets comprising a corresponding identifier, a corresponding plurality of attribute types for the corresponding identifier, and a corresponding attribute value for each one of the plurality of attribute types, each one of the plurality of graphical widgets comprises a corresponding filter user interface element for each one of the attribute values of the plurality of attribute types and a corresponding preference user interface element for each one of the attribute values of the plurality of attribute types, each one of the filter user interface elements corresponding to the attribute values of the plurality of attribute types being configured to designate the corresponding attribute value as a filter criterion based on user selection of the one of the filter user interface elements, and each one of the preference user interface elements corresponding to the attribute values of the plurality of attribute types being;	receiving, from the computing device, a request for one or more additional graphical widgets, the request indicating at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the request also indicating at least one corresponding attribute value for each one of the at least one of the plurality of graphical widgets, the at least one corresponding attribute value having been selected by the user for use in determining the one or more additional graphical widgets;	determining the one or more additional graphical widgets from amongst a plurality of additional graphical widgets based on the at least one corresponding attribute value indicated by the request and the plurality of graphical widgets, the filter criterion having more weight than the preference criterion in determining the one or more additional graphical widgets; and	displaying the determined one or more additional graphical widgets concurrently on the computing device along with the at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the determined one or more additional graphical widgets each comprising a corresponding identifier, the plurality of attribute types, and a corresponding attribute value for each one of the plurality of attribute types, the displaying the determined one or more additional graphical widgets comprises removing a remaining portion of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device.

9.	(Canceled).

10.	(Original) The system of claim 8, wherein the request is received in response to the user swiping one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets.

11.	(Original) The system of claim 8, wherein the request is received in response to the user selecting a selectable user interface element configured to remove one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device.

12.	(Original) The system of claim 8, wherein each attribute value is selectable via a corresponding selectable user interface element on the corresponding one of the plurality of graphical widgets.

13.	(Canceled).

14.	(Currently Amended) The system of claim 8 [[13]], wherein selection of one of the attribute values as the filter criterion causes graphical widgets having the selected one of the attribute values to be selected for inclusion in the one or more additional graphical widgets over graphical widgets not having the selected one of the attribute values.

15.	(Currently Amended) A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising:	displaying a plurality of graphical widgets concurrently on a computing device of a user, each one of the plurality of graphical widgets comprising a corresponding identifier, a corresponding plurality of attribute types for the corresponding identifier, and a corresponding attribute value for each one of the plurality of attribute types, each one of the plurality of graphical widgets comprises a corresponding filter user interface element for each one of the attribute values of the plurality of attribute types and a corresponding preference user interface element for each one of the attribute values of the plurality of attribute types, each one of the filter user interface elements corresponding to the attribute values of the plurality of attribute types being configured to designate the corresponding attribute value as a filter criterion based on user selection of the one of the filter user interface elements, and each one of the preference user interface elements corresponding to the attribute values of the plurality of attribute types beinguser interface without the user having to navigate to another graphical user interface via the computing device;	receiving, from the computing device, a request for one or more additional graphical widgets, the request indicating at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the request also indicating at least one corresponding attribute value for each one of the at least one of the plurality of graphical widgets, the at least one corresponding attribute value having been selected by the user for use in determining the one or more additional graphical widgets;	determining the one or more additional graphical widgets from amongst a plurality of additional graphical widgets based on the at least one corresponding attribute value indicated by the request and the plurality of graphical widgets, the filter criterion having more weight than the preference criterion in determining the one or more additional graphical widgets; and	displaying the determined one or more additional graphical widgets concurrently on the computing device along with the at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the determined one or more additional graphical widgets each comprising a corresponding identifier, the plurality of attribute types, and a corresponding attribute value for each one of the plurality of attribute types, the displaying the determined one or more additional graphical widgets comprises removing a remaining portion of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device.

16.	(Canceled).

17.	(Original) The non-transitory machine-readable storage medium of claim 15, wherein the request is received in response to the user swiping one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets.

18.	(Original) The non-transitory machine-readable storage medium of claim 15, wherein the request is received in response to the user selecting a selectable user interface element configured to remove one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device.

19.	(Original) The non-transitory machine-readable storage medium of claim 15, wherein each attribute value is selectable via a corresponding selectable user interface element on the corresponding one of the plurality of graphical widgets.

20.	(Canceled).

21.	(Currently Amended) The computer-implemented method of claim 1 [[6]], wherein each one of the plurality of widgets is configured to enable the user to select any of the attribute values as the filter criterion using a first type of user interface element, and to enable the user to select any of the attribute values as the preference criterion using a second type of user interface element that is different from the first type of user interface element.

22.	(Currently Amended) The system of claim[[s]] 8 [[13]], wherein each one of the plurality of widgets is configured to enable the user to select any of the attribute values as the filter criterion using a first type of user interface element, and to enable the user to select any of the attribute values as the preference criterion using a second type of user interface element that is different from the first type of user interface element.

23.	(Currently Amended) The non-transitory machine-readable storage medium of claim 15 [[20]], wherein each one of the plurality of widgets is configured to enable the user to select any of the attribute values as the filter criterion using a first type of user interface element, and to enable the user to select any of the attribute values as the preference criterion using a second type of user interface element that is different from the first type of user interface element.



References Cited
In the present application, claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, 21-23 are allowed.
The most related prior art patent of record is Verma (US 10,733,656) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684